IN THE SUPREME COURT OF TEXAS

                                 No. 04-0119

                         In Re  Weekley Homes, L.P.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator(s emergency motion for stay, filed February 5, 2004,  is
granted.   All trial court proceedings,  in  Cause  No.  02-12100-K,  styled
Forsting Family Trust, Vernon W. Forsting and Patricia Von Bargen  v.  David
Weekly Homes in its assumed or common name, in the 192nd District  Court  of
Dallas County, Texas, are stayed pending further order of this Court.

      2.    The real  parties  in  interest  are  requested  to  respond  to
relator(s petition for writ of mandamus no later  than  12:00  p.m.,  on  or
before March 1, 2004.

           Done at the City of Austin, this February 19, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Nancy J. Vega, Chief Deputy Clerk